395 F.2d 851
Patricia B. FEHRINGER and Vincent D. Fehringer, Appellants,v.BLUEBEARD'S CASTLE, INC.
No. 16896.
United States Court of Appeals Third Circuit.
Argued Feb. 2, 1968.Decided May 24, 1968.

Thomas D. Ireland, Maas, Ireland & Bruno, Charlotte Amalie, St. Thomas, V.I., for appellants.
William W. Bailey, Bailey & Wood, Charlotte Amalie, St. Thomas, V.I., for appellee.
Before KALODNER, STALEY and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal by the plaintiffs from a judgment of the District Court of the Virgin Islands, sitting without a jury, dismissing the complaint on the merits.  The findings of fact state merely that the plaintiff fell on the steps of defendant's establishment on the evening of April 30, 1965, and 'That defendant was not negligent with respect to the aforesaid fall of plaintiff.'  The plaintiffs urge that the court failed to follow the clear weight of the evidence, and request us to enter judgment in their favor.


2
Unfortunately, we cannot decide the merits of this appeal.  The ultimate finding that defendant was not negligent is absolutely unsupported by any subsidiary finding of fact.  Indeed, the paucity of findings, in disregard of the requirements of Rule 52(a) of the Federal Rules of Civil Procedure that findings of fact and conclusions of law be sufficient to indicate the bases of the trial court's decision, precludes any intelligent review by this court.


3
Accordingly, the judgment of the district court will be vacated and the cause remanded to the district court with directions to make findings of fact and state conclusions of law in accordance with Rule 52(a) and to enter in accordance therewith a proper judgment.